Citation Nr: 1208750	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-26 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for postoperative ligation and stripping varicose veins of the right leg with non-tender scar.  

2.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected postoperative ligation and stripping varicose veins of the right leg with non-tender scar (right leg disability).  

3.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected postoperative ligation and stripping varicose veins of the right leg with non-tender scar (right leg disability).  


REPRESENTATION

The Veteran represented by:     Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2007, the Veteran appeared before the undersigned Acting Veterans Law Judge and gave testimony in support of his claim.  A complete transcript of this hearing is of record.  In November 2009, the Board remanded the claim for additional development.  

The Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran testified at his August 2007 hearing that it was "painful to work", which seems to be a reference to the pain he alleges experiencing while standing for long periods.  However, the Board does not find that a statement indicating that he has some difficulty standing for long periods at his job to constitute a claim for entitlement to TDIU or a claim that he is unable to work due to a service-connected disability.  Particularly in light of the fact that the record shows the Veteran is currently employed, has been able to maintain employment during the course of this appeal, and reported at the September 2004 VA examination that he had not had any problems at his place of employment even though he was on his feet most of the time doing sheet metal work.  Therefore, as the Veteran has not specifically indicated, and the record does not reflect, that his service-connected disability prevents him from obtaining and/or maintaining employment, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362  (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider the issue of entitlement to TDIU.


FINDINGS OF FACT

1.  The Veteran has mild varicose veins of the right lower extremity without persistent edema incompletely relieved by elevation of the extremity or stasis pigmentation or eczema. 

2.  The Veteran does not have a claimed right knee disability.  

3.  The Veteran's low back strain is not related to his active duty service, to include a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, Diagnostic Codes 7120, 7804 (2011). 

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).
3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to the initial rating issue, the claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

As to the secondary service connection issue, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue decided below.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

First, the RO has obtained private treatment records as well as the Veteran's service treatment records.  The Veteran was also afforded VA examinations in connection with his claims.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  As to the initial rating claim, each examiner examined the Veteran and took a complete history.  The claims file was reviewed.  The examinations provided adequate basis for rating the Veteran's disorder.  As to the service connection claim, the Veteran was examined and his records were reviewed.  He was examined and the report is adequate to make a determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected varicose vein disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2011). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted private evidence in support of his claim.  Additionally the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge in August 2007.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal for arose from the initially assigned rating a disability, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). 

Under the provisions of Diagnostic Code 7120, a 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a total (100 percent) rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2011). 

A note following Diagnostic Code 7120 provides that these evaluations are for the involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately, and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  Id.  

The Veteran's right lower extremity varicose veins have been rated 10 percent disabling during the entire appeal period.  The initial 10 percent rating encompasses the use of compression stockings as well as edema or aching and fatigue after prolonged standing or walking.  

The Veteran was examined by VA in September 2004.  The Veteran's medical history was documented.  It was noted that he did not wear any kind of support hose and that he had not had any ulceration or skin changes.  The Veteran reported that his leg felt tired and seemed to give out generally with activity.  Nevertheless, he also reported that he was able to work on his feet most of the day at his job.  Examination showed no edema.  Scars were noted as follows: a 4 cm linear very well healed fine scar located paralleling but below the right inguinal ligament; a scar in the lower medial aspect of the thigh, 1 cm or 1.5 cm in length; and a scar above the medial malleous, 1 cm or 1.5 cm in length.  The examiner stated that cosmetically these were very difficult to detect.  There was no underlying tissue loss and the scars were not tender, and did not interfere in any way with function.  The examiner stated that there was no evidence of any residual prominent veins or varicosities on the Veteran's leg.  The diagnosis was postoperative status ligation and stripping of varicose veins from the right leg.  The examiner commented that there did not seem to be any residual varicosities at this time and that he did not feel that this entity caused any significant disability.  

A February 2005 report from K.C., M.D., shows that the Veteran reported a history of numbness and tingling in his right lower extremity.

A June 2005 private examination report noted that on examination, the Veteran demonstrated edema and continued varicosities in the right leg in the right leg.  

In September 2005, the Veteran was examined by VA.  His history was documented.  It was noted that the Veteran did not wear support hose.  The Veteran reported some numbness in his right lower extremity, but denied ulcerations, increased pigmentation, and swelling.  Examination noted no significant sensory loss.  The examiner stated that the small scars were unchanged since the Veteran's prior examination in September 2004.  The examiner reported that on examination there was no edema or hyperpigmenation, and arterial pulses were good.  No residual varicosities were noted.  The examiner stated that there were no residual complications noted from a vascular point of view and that there was no increased pigmentation, edema or loss of skin appendages.  It was noted that his arterial pulses were good.  In an October 2011 addendum, the examiner noted that the claims file had been reviewed and that there was no change in the prior examination.  

In October 2007, a private examiner stated that he had evaluated the Veteran in June 2005, and that he currently had the opportunity to review a significant portion of the Veteran's VA records.  He offered the opinion that the Veteran had more than a 10 percent disability related to his total body, partly because of the fact that he is 51 years old, and has significant problems of the entire right lower extremity, and his back which limited his ability to do heavy lifting, straining type of work, which is what he is trained for.  

The Veteran was examined by VA in January 2011.  The claims file was reviewed.  The Veteran's history was documented.  The Veteran reported having swelling in the right leg and that he got relief by simply elevating his leg and propping his foot up.  He denied having any ankle discoloration or ulcerations.  Examination showed a network of barely detectable small incisions on the right medial ankle, right medial calf and right thigh.  There was a large blue reticular vein that was not tender to the touch.  There was no hyperpigmentation and no evidence of skin breakdown or excoriation.  There was no evidence of ulcerations or scarring.  The examiner diagnosed varicose veins right leg status post ligation and stripping in 1976 with reoperation in 1981 with residual edema, swelling involving the right calf and ankle.  

The Board finds that a higher rating is not warranted for the Veteran's varicose vein disorder at any time during the appeal period.  In this regard, in order to warrant a rating higher than 10 percent, the evidence must show persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. None of these manifestations are documented here.  

While the Veteran has intermittent edema, he has indicated that it is relieved by elevation.  Moreover, the evidence clearly indicates on examination that there is no stasis pigmentation, eczema, ulceration, subcutaneous indurations, massive board-like edema, or constant pain at rest.  Consequently, the Board finds that the criteria for a 20 percent rating for varicose veins were not met for the right lower extremity at any time during the appeal period. 

The Board has also considered whether a separate rating may be assigned for scars.  Under VA regulations, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The symptoms associated with scarring are separate and distinct from those associated with the underlying service-connected varicose vein disabilities.  Accordingly, separate disability evaluations are to be considered.  

In this regard, with respect to Diagnostic Code 7804, the applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490 -99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008, unless the appellant specifically requests review under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the record does not reflect that the Veteran made such a request when he filed his claim in June 2004.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.   

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for scars which are superficial and painful on examination.  A "superficial" scar is one not associated with underlying soft tissue damage.  As the evidence of record does not demonstrate that the Veteran's scars are associated with any underlying soft tissue damage, the Board finds that the scars are superficial in nature.  Therefore, the Board finds that Diagnostic Code 7804 is the most appropriate Diagnostic Code for application.

There is no indication that the Veteran's post-surgical scars of the right lower extremity are deep, cause limited motion, are 144 square inches or greater, are unstable, or limit the function of the Veteran's right lower extremity.  Notably, on VA examination in September 2004, there was no underlying tissue loss and the scars were not tender, and did not interfere in any way with function.  This was noted as unchanged in September 2005.  In January 2011, the incisions were noted to be barely detectable.  The evidence of record fails to show any symptomatology with regard scars, and the Veteran has not reported that the scars are painful.  Moreover, there is no indication that the scars result in any functional limitation of the right lower extremity.  As such, the evidence does not support a finding that a separate compensable rating is warranted for the post-surgical scars under Diagnostic Code 7804.

The Board has considered the statements of the Veteran as to his current symptoms, as he is competent to report symptoms that are capable of lay observation.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey, 7 Vet. App. at 208.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for postoperative ligation and stripping,  right extremity varicose veins.  38 U.S.C.A. § 5107(b). 

Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principe, 4 Vet. App. 57, 60  (1993). 

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111  (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for postoperative ligation and stripping, varicose veins, right leg, with nontender scar, but, as discussed above, the Veteran does not meet those criteria. 

It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

Service Connection Claims

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee

The Veteran claims that he has a right knee disability related to his active duty service, to include as secondary to his service-connected varicose vein disability of the right leg.  The Court has held that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In a February 2005 letter, a private medical provider, K.C., noted that the Veteran had "some valgus deformation in his right leg" and "spurring of the lumbar sacral spine."  K.C. noted that the Veteran's "back is related to leg problems."

In a March 2005 letter, a private examiner, R.R. reported that the Veteran was seen by him in December 2004 and that over the years, the Veteran had developed a valgus deformity of the right knee.  The examiner indicated that the Veteran's low back pain was secondary due to the valgus deformity which he attributed to the varicose stripping.

In a June 2005 statement, a private clinician, S.T., stated that the Veteran's pain in the right lower extremity has caused pain in the right knee, right hip, and back.

The Veteran was examined by VA in September 2005.  On examination, motion of the knees was from 0 to 125 degrees.  There was no instability or effusion of either knee.  There was no crepitus in the right knee.  The examiner noted that the Veteran could conceivably have a very small varus deformity of the right knee, but that this was minimal and somewhat unequivocal.  The examiner did note an irregular wear pattern on the Veteran's right shoe, but opined that any musculoskeletal problems of the lower extremities were not related to the varicose veins of the lower extremities.  An October 2005 addendum notes that the claims file was reviewed and no change was needed in the prior findings.  

In an August 2007 statement, R.R. stated that the "diagnosis rendered were due to" the vein stripping procedure which had resulted in the Veteran's "compromised knee deformity and chronic low back issues."  In an October 2007 letter, S.T. stated that the Veteran developed pain, discomfort and dysfunction involving his right knee and back.  

The Veteran was examined by VA in January 2011.  The examination report reflects that the examiner reviewed the Veteran's claims file.  Examination of the knees showed no swelling, heat, deformity, tenderness or instability.  McMurray test was negative as was the Lachman test and motion was from 0 to 115 degrees.  His knees were valgus 3 degrees bilaterally which, the examiner stated, was normal, and the knees were symmetrical.  X-rays of the knees were unremarkable.  

The examiner found that there was no orthopedic disease of the knee. He went on to state that there was no current disability of the right lower extremity other than the varicose vein problem.  He specifically noted no orthopedic disease of the right hip, knee, foot, or ankle.  He went on to state that therefore, it is less likely than not that his "right leg condition" shows any evidence for a causal relationship between the varicose veins and the right leg.  The examiner stated that the lack of a diagnosis is based on a normal examination and a normal imaging study.  With respect to the Veteran's back, the examiner noted that there was evidence of a chronic lumbar sprain but that it was as likely as not secondary to bending, lifting, twisting, and working in the heat and air [business] and normal aging.  In an addendum dated in March 2011, the same examiner added that it was less likely than not that the Veteran's right leg condition showed any evidence of a casual relationship between the varicose veins in the right leg or the low back.

The Board will first address the claim for a right knee disability.  As noted above, the finding of a current disability is the cornerstone of a service connection claim.  Without such a finding, the claim must fail.  To this end, the Board must determine if the Veteran has a current right knee disability.  The Board notes this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

There are multiple medical opinions addressing the salient issue of whether the Veteran has a current right knee disability.  The Board has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical finding and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical finding, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board finds that the private medical evidence from K.C., R.R., S.T., and the September 2005 VA examiner, to have low probative value for the following reasons.  First of all, neither K.C. nor R.R. nor the September 2005 VA examiner included any clinical data to support the finding of a valgus deformity.  A finding with no supporting clinical data is not probative evidence.  Id.  Additionally, the September 2005 VA examiner only indicated that there might be a minimal valgus deformity.  He did not definitively diagnose such an abnormality.  Finally, the only other finding with respect to the right knee in the medical evidence from R.R., K.C., and S.T. is "pain" in the right knee.  Pain in and of itself is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Therefore, the Board finds that these medical opinions have low probative value in establishing a current disability.

On the other hand, the January 2011 VA examiner reviewed x-ray images of the Veteran's right knee and noted that they showed no orthopedic abnormalities, including any valgus deformity.  The examiner also included the clinical finding that the Veteran's knees were valgus by 3 degrees bilaterally, which he explained was within normal limits.  The examiner expressly noted that the Veteran did not have any disability of the right knee.  The Board finds this medical opinion to be highly probative as it is supported by clear clinical data, namely x-ray images.  Moreover, this examination report takes into account the evidence as a whole and explains that the minimal right knee valgus referenced by other examiners to be within normal limits and therefore not a right knee disability.  

In summation, the Board finds the evidence that weighs against the claim has higher probative value and therefore outweighs the evidence in support of the claim.  As such, the Board finds that the evidence reflects that the Veteran does not have a current right knee disability.  Without a current right knee disability, entitlement to service connection for a right knee disability is not warranted.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With respect to the claim for a low back disability, in the February 2005 letter, K.C., noted that the Veteran had "spurring of the lumbar sacral spine" and that the Veteran's "back is related to leg problems."  The Board finds that this medical opinion has low probative value as it provides no clinical data to support the alleged diagnosis of "spurring of the lumbar sacral spine."  

In the March 2005 letter, R.R. stated that the Veteran's low back pain was secondary due to the valgus deformity which he attributed to the varicose stripping.  This opinion does not support the Veteran's service connection claim for a back disability for two reasons.  First, the medical professional does not actually provide a diagnosis of a back disability.  He simply indicates that the Veteran has low back pain.  As noted above, pain in and of itself is not a disability for VA compensation purposes.  Additionally, the medical professional indicates that the low back pain is related to the Veteran's right knee, which, as explained above, is not a service-connected disability.

In the June 2005 statement, S.T. stated that the Veteran's pain in the right lower extremity has caused pain in the back.  This opinion only reflects that the Veteran has low back pain, and does not provide a diagnosis of a back disability.  As noted, pain in and of itself is not a disability for VA compensation purposes.

The September 2005 VA examiner stated that any musculoskeletal problems of the lower extremities were not related to the varicose veins of the lower extremities.  
The August 2007 statement from R.R. shows that he opined that the "diagnosis rendered were due to" the vein stripping procedure which had resulted in the Veteran's "compromised knee deformity and chronic low back issues."  In the October 2007 letter, S.T. stated that the Veteran developed pain, discomfort and dysfunction involving his back.  With respect to these two opinions from 2007, the Board notes once again that no back disability was diagnosed and that back pain in and of itself is not considered a disability for VA compensation purposes.

The January 2011 VA examiner opined that there was evidence of a chronic lumbar sprain but that it was as likely as not secondary to bending, lifting, twisting, and working in the heat and air [business] and normal aging.  In an addendum dated in March 2011, the same examiner added that it was less likely than not that the Veteran's right leg condition showed any evidence of a casual relationship between the varicose veins in the right leg or the low back.

In summation, the private medical opinions above either fail to diagnose a low back disability or, as in the case of the February 2005 letter, include a diagnosis that is not supported by clinical data.  The Board notes that the purported diagnosis of spurring of the lumbar sacral spine is not only not supported by any clinical data in the February 2005 letter, it is also contradicted by the January 2011 VA examination report which included x-ray evidence of a normal lumbar spine.  On the other hand, the January 2011 VA examination report, which shows no orthopedic disability, as demonstrated by normal x-ray images, indicates that the Veteran does have a chronic lumbar strain, but that it is related to secondary to bending, lifting, twisting, and working in the heat and air [business] and normal aging.  The examiner clarified in an addendum that the lower back strain is not related to the varicose veins disability in the right leg.  

In summation, the Board finds the evidence that weighs against the claim has higher probative value and therefore outweighs the evidence in support of the claim.  As such, the Board finds that entitlement to service connection for a low back disability is not warranted.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

An initial rating in excess of 10 percent for postoperative ligation and stripping varicose veins of the right leg with non-tender scar is denied. 

Service connection for a right knee disability, claimed as secondary to service-connected postoperative ligation and stripping varicose veins of the right leg with non-tender scar (right leg disability) is denied. 

Service connection for a right knee disability, claimed as secondary to service-connected postoperative ligation and stripping varicose veins of the right leg with non-tender scar (right leg disability) is denied. 



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


